Citation Nr: 0704199	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  05-15 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence had been received to reopen 
a claim of entitlement to service connection for cellulitis 
of the right foot.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel


INTRODUCTION

The veteran had active service from April 1985 until April 
1989.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2004 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in New Orleans, 
Louisiana.

In rating decisions dated in May 2000 and August 2000, the RO 
denied the veteran's claim of entitlement to service 
connection for cellulitis of the right foot under the prior 
not well-grounded standard.  In 2001, the RO reopened the 
veteran's claim for consideration and development in 
compliance with the then newly enacted Veterans Claims 
Assistance Act of 2000 (VCAA).  See § 7(b) of the VCAA; see 
also VAOPGCPREC 3-2001.  The claim was denied in July 2001.
 
In his April 2005 substantive appeal, the veteran expressed 
his desire for a hearing before a Veterans Law Judge.  
Information in the claims file indicates that such a hearing 
was scheduled for December 13, 2006.  However, the veteran 
failed to appear.


FINDINGS OF FACT

1.  In an unappealed July 2001 rating decision, the RO denied 
a claim of entitlement to service connection for cellulitis 
of the right foot.

2.  The evidence added to the record since July 2001, when 
viewed by itself or in the context of the entire record, is 
cumulative or redundant and does not relate to an 
unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The July 2001 rating decision which denied the veteran's 
request of entitlement to service connection for cellulitis 
of the right foot is final.  38 U.S.C.A. §§ 7103(a) and 7105 
(West 2002).

2.  The evidence received subsequent to the July 2001 rating 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for 
cellulitis of the right foot have not been met.  38 U.S.C.A. 
§§ 5108, 5103, 5103A, 5107(b), 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to notify

Regarding the duty to notify, proper VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Additionally, 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all elements of a "service 
connection" claim, to include the degree and effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).   As such, proper notice should apprise the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Furthermore, VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Because the issue for consideration is whether new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for cellulitis of the right 
foot, the Board calls attention to Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  That case addresses notice requirements 
specific to new and material claims.  Essentially, under 
Kent, the veteran must be apprised as to the requirements 
both as to the underlying service connection claim and as to 
the definitions of new and material evidence.  Kent further 
requires that the notice inform the veteran as to the basis 
for the prior final denial and as to what evidence would be 
necessary to substantiate the claim.  
In the present case, VA satisfied its duty to notify by means 
of the June 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of the new and material standard necessary to re-
open a claim, and of the evidence required to substantiate 
the claim, and of his and VA's respective duties for 
obtaining evidence.  However, this letter did not identify 
the basis for the prior final denial of July 2001.  For this 
reason, the June 2004 letter did not fully satisfy the 
requirement under Kent.  However, this is found to be 
harmless error because this information was provided in the 
August 2004 rating action on appeal.

In addition, the June 2004 letter did not inform the veteran 
of the laws pertaining to disability ratings or effective 
dates.  However, because the instant decision denies the 
veteran's claim, no higher rating or effective date will be 
assigned.  As such, there is no prejudice to the veteran.  

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  
 
Duty to assist

With regard to the duty to assist, the Board finds that VA 
has done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.
The claims file contains the veteran's service medical 
records.  Also associated with the claims folder are reports 
of VA post service examination.  Additionally, the claims 
file contains the veteran's own statements in support of his 
claim.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Further regarding the duty to assist, the law holds that VA 
will provide a medical examination which includes a review of 
the evidence of record if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2006).  An examination is 
deemed "necessary" if the evidence of record (lay or medical) 
includes competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  
38 U.S.C.A. §5103A(d)(2).  

In the present case, the service medical records indicate 
only one isolated episode of treatment for boot cellulitis in 
May 1985.  No other complaints of, or treatment for right 
foot cellulitis are noted.  Furthermore, the post-service 
records do not reflect any complaints or treatment referable 
to right foot cellulitis.  Thus, there is no indication of a 
current or persistent or recurrent disability or symptoms.  
Accordingly, there is also no indication of a relationship 
between a current disability and the diagnosis in active 
service.  Therefore, the Board finds that a VA examination is 
not necessary to decide the claim and all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with VA's 
obligations under the VCAA.  

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

The veteran is claiming entitlement to service connection for 
cellulitis of the right foot.  The Board observes that a 
rating decision denying service connection was issued in July 
2001.  The veteran did not appeal that decision and it became 
final.  See 38 C.F.R. § 7105.  Moreover, in May 2004 the 
veteran subsequently requested that his claim be reopened, 
such request was denied by the RO in an August 2004 rating 
action.  

Based on the procedural history outlined above, the issue for 
consideration as to the cellulitis of the right foot is 
whether new and material evidence has been received to reopen 
the claim.  The preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim.  Barnett v. Brown, 8 Vet. App. 1, 4, 
(1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 
1996).  Therefore, regardless of the manner in which the RO 
characterized the issue, the initial question before the 
Board is whether new and material evidence has been 
presented.  

New and material evidence

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  

"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2006).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

The evidence added to the record subsequent to the last final 
rating action in July 2001 consists of two statements by the 
veteran received in May 2004 and August 2004.  In these 
statements he appears to indicate continuing problems with 
cellulitis of the right foot.  There is no medical evidence 
referable to right foot cellulitis subsequent to the last 
final rating decision in July 2001.  

The evidence added to the record subsequent to the last final 
July 2001 rating decision is not new and material.  Indeed, 
merely repeats the veteran's subjective complaints, which 
were known at the time of the July 2001 determination.  Thus, 
it is cumulative and redundant, and not new as contemplated 
under 38 C.F.R. § 3.156(a).  The basis for the RO's denial in 
July 2001 was the absence of medical evidence indicating a 
current disability.  Such evidence is still lacking.  

In conclusion, new and material evidence sufficient to reopen 
a claim of entitlement to service connection for cellulitis 
of the right foot has not been received.  Until the veteran 
meets his threshold burden of submitting new and material 
evidence sufficient to reopen this claim, the benefit of the 
doubt doctrine does not apply. Annoni v. Brown, 5 Vet. App. 
463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


ORDER


New and material evidence not having been received, the 
application to reopen the claim of entitlement to service 
connection for cellulitis of the right foot is denied.



____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


